
	
		I
		111th CONGRESS
		1st Session
		H. R. 2005
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. King of New York
			 (for himself, Mr. Burton of Indiana,
			 and Mr. Mario Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Cuban Liberty and Democratic Solidarity
		  (LIBERTAD) Act of 1996 to require that, in order to determine that a
		  democratically elected government in Cuba exists, the government extradite to
		  the United States convicted felon William Morales and all other individuals who
		  are living in Cuba in order to escape prosecution or confinement for criminal
		  offenses committed in the United States.
	
	
		1.Amendment to Libertad
			 ActSection 206 of the Cuban
			 Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6066) is
			 amended—
			(1)in paragraph (5),
			 by striking and after the semicolon;
			(2)in
			 paragraph (6), by striking the period and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(7)has proven its
				respect for the democratic rule of law by ceasing to provide a safe harbor to
				individuals who have been legally indicted or convicted of serious criminal
				offenses, including convicted felon William Morales, and all other individuals
				who have fled from the United States to Cuba for the sole purpose of avoiding
				prosecution or confinement for serious criminal offenses committed in the
				United
				States.
					.
			
